Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 14 and 18 each recite “wherein the guide is configured to hold the downstream end of the sheet without using a gripping force”.  This recitation appears to be inaccurate, because absent any gripping force at all applied to the sheet would result in the sheet not staying in the gripper.  The examiner takes the position that at least some frictional gripping force is applied to the sheet by an inside surface of the gripper in order to hold the sheet as the sheet is conveyed.  Further clarification is needed to understand what it meant by no gripping force.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-3, 7-9, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,997,157 (Siebke) (hereinafter “Siebke”).
Regarding claim 1, Figs. 8-14 show a sheet guide comprising: 
an endless belt (39); and 
a guide (including 13b, 22b, 48, 54, 46 and 44) supported at a plurality of places (Fig. 14) of the endless belt (39), the guide (including 13b, 22b, 48, 46, 54, 49 and 44) configured to hold a downstream end of a sheet in a conveyance direction (clockwise in Fig. 11) of the sheet, the guide (including 13b, 22b, 48, 46, 54, 49 and 44) including multiple holding parts (including 13b, 48, 46, 49 and 44) configured to fix the guide (including 13b, 22b, 48, 46, 54, 49 and 44) to the endless belt (39) at the plurality of places (Fig. 14),
wherein at least one (48) of the multiple holding parts (including 13b, 48, 46, 49 and 44) is slidably displaceable in a circumferential direction relative to the guide (including 13b, 22b, 48, 46, 54, 49 and 44), and
wherein the endless belt (39) is configured to rotate to move the sheet held by the guide (including 13b, 22b, 48, 46, 54, 49 and 44) in the conveyance direction (clockwise in Fig. 11).  With regard to one of the holding parts being slidably displaceable in a circumferential direction relative to the guide, element 48 slides through element 46 relative to a base (13b) of the guide (including 13b, 22b, 48, 46, 54, 49 and 44), such that at least one component of the direction of sliding movement of element 48 is in a circumferential direction relative to the base (13b) of the guide (including 13b, 22b, 48, 46, 54, 49 and 44) during movement of the belt (39).  Claim 1 does not require the sliding movement to be limited to only movement in a circumferential direction relative to the guide.  Rather, a component of the sliding movement cam be in the circumferential direction and meet the claim limitations. 
Regarding claim 2, Figs. 8-14 show that the guide (including 13b, 22b, 48, 46, 54, 49 and 44) includes:
a guide part (including 22b) configured to hold the downstream end of the sheet in the conveyance direction; and 
an attachment part (including 13b and 44) supported at the plurality of places (Fig. 14) of the endless belt (39), wherein the guide part (including 22b) is fixed to the attachment part (including 13b and 44).
Regarding claim 3, Figs.8-14 show that the attachment part (including 13b and 44) includes: 
the multiple holding parts (13b and 44), one end of each holding part, of the multiple holding parts (13b and 44) being fixed to the endless belt (39); and 
a support (including 48) coupled to another end of each of the multiple holding parts (13b and 44) and, attached to the guide part (including 22b), 
wherein the multiple holding parts (13b and 44) are apart from each other in the circumferential direction of the endless belt (39).  
Regarding claim 7, Figs. 8-14 show that the support (including 48) is made of a slidable material.  Every material has sliding characteristics (e.g., coefficient of friction).  Absent any guidance in the disclosure of the instant application as to what is considered to be a “slidable material”, the examiner takes the position that the Siebke support (including 48) is made of the slidable material, as claimed.
Regarding claim 8, Figs. 8-14 show that each holding part, of the multiple holding parts (13b and 44) is fixed to the endless belt via a washer (41’).
Regarding claim 9, Figs. 8-14 show that the endless belt (39) is wound around rollers (4) and has a linear part between the rollers (4) and a round part in a periphery of the rollers (4), and an interval between two (143b and 44) of the multiple holding parts (including 13b and 44) moving at the round part is shorter than an interval between said two (13b and 44) of the multiple holding parts (including 13b and 44) moving at the linear part.
Regarding claim 15, Figs. 8-14 show that the guide (including 13b, 22b, 48, 46, 54, 49 and 44) is configured to hold the downstream end of the sheet using a gripping force on the sheet.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Siebke as applied to claim 1 above, and further in view of U.S. Patent No. 9,840,389 (Lewalski et al.) (hereinafter “Lewalski”).  With regard to claim 10, Figs. 8-14 of Siebke show a sheet conveyor comprising: the sheet guide according to claim 1.  However, Siebke does not show a conveyance roller, as claimed.  
Lewalski shows that it is well-known in the art to provide a sheet conveyor with a conveyance roller (144) upstream of a sheet guide (including 184) for the purpose of conveying a sheet to the sheet guide, and the conveyance roller (144) is configured to convey the sheet to the sheet guide (including 184) in the conveyance direction.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the Siebke apparatus with a sheet conveyor, for the purpose of conveying a sheet to the sheet guide, as shown in Lewalski.
Regarding claim 13, Lewalski teaches that the conveyance roller (144) is configured to convey the sheet at a linear speed greater than a linear speed of the sheet guide (including 184).  See, e.g., column 7, lines 47-50 of Lewalski.
5.	Claims 11-12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lewalski in view of Siebke.  
Regarding claim 11, Figs. 1-9 of Lewalski show a sheet stacker comprising: 
an endless belt (530) configured to rotate in a circumferential direction (clockwise in Fig. 6) of the endless belt (530); 
a guide (including 184) supported at a plurality of places (via fasteners at 720 and 722 in Fig. 8) of the endless belt (530), the guide (including 184) configured to hold a downstream end of a sheet in a conveyance direction of the sheet along at least one of the circumferential direction (clockwise in Fig. 6); 
a stack part (156) on which the sheet conveyed by the endless belt (530) is to be stacked; and 
multiple holding parts (fasteners in column 6, lines 28-22) configured to fix the guide (including 184) at the plurality of places of the endless belt (530).  Lewalski teaches all of the limitations of claim 11, except for at least one of the multiple holding parts being slidably displaceable in the circumferential direction relative to the guide, as claimed.
Seibke shows that it is well-known in the art to provide a sheet handling arrangement with a guide (including 13b, 22b, 48, 46, 54, 49 and 44) including multiple holding parts (including 13b, 48, 46, 49 and 44) configured to fix the guide (including 13b, 22b, 48, 46, 54, 49 and 44) to an endless belt (39) at a plurality of places (Fig. 14), and at least one (48) of the multiple holding parts (including 13b, 48, 46, 49 and 44) is slidably displaceable in a circumferential direction relative to the guide (including 13b, 22b, 48, 46, 54, 49 and 44).  With regard to one of the holding parts being slidably displaceable in a circumferential direction relative to the guide, element 48 slides through element 46 relative to a base (13b) of the guide (including 13b, 22b, 48, 46, 54, 49 and 44), such that at least one component of the direction of sliding movement of element 48 is in a circumferential direction relative to the base (13b) of the guide (including 13b, 22b, 48, 46, 54, 49 and 44) during movement of the belt (39).  Claim 11 does not require the sliding movement to be limited to only movement in a circumferential direction relative to the guide.  Rather, a component of the sliding movement can be in the circumferential direction and meet the claim limitations.  Because both Seibke and Lewalski teach guide arrangements for gripping and guiding sheets it would have been obvious to one having ordinary skill in the art before the effective filing date to substitute the guide arrangement of Seibke for the guide arrangement of Lewalski to achieve the predictable result of gripping and guiding sheets.
 Regarding claim 12, Figs. 1-9 of Lewalski show a printer comprising: 
a liquid discharge unit (inkjet in column 3, line 54) configured to discharge a liquid on a sheet; and 
the sheet stacker according to claim 11, the sheet stacker (156) configured to stack the sheet onto which the liquid is discharged by the liquid discharge unit (inkjet in column 3, line 54).
Regarding claim 17, Figs. 1-9 of Lewalski show a conveyance roller (144) upstream of the sheet guide (including 184), the conveyance roller (144) configured to convey the sheet to the sheet guide (including 184) in the conveyance direction at a linear speed greater than a linear speed of the sheet guide (including 184).  See, e.g., column 7, lines 47-50 of Lewalski.

Regarding claim 19, Figs. 1-9 of Lewalski show that the guide is configured to hold the downstream end of the sheet using a gripping force on the sheet.  
Response to Arguments
6.	Applicant's arguments filed 9/26/2022 have been fully considered but they are not persuasive.
Applicant argues
Without acquiescing to the Office’s assertions, independent claim 1 has been amended to recite, “wherein at least one of the multiple holding parts is slidably displaceable in a circumferential direction relative to the guide.” Applicants assert that the cited art fails to disclose, at least, this feature.
The examiner disagrees with this argument.  In response to the amendments to claim 1, the examiner now relies upon the embodiment shown in Figs. 8-14 of Siebke to teach the claimed features, rather than relying upon the embodiment shown in Figs. 1-7 of Siebke and cited in Non-final Office action dated 7/22/22.  The embodiment shown in Figs. 8-14 of Siebke teaches a guide (including 13b, 22b, 48, 54, 46 and 44) supported at a plurality of places (Fig. 14) of an endless belt (39), the guide (including 13b, 22b, 48, 46, 54, 49 and 44) configured to hold a downstream end of a sheet in a conveyance direction (clockwise in Fig. 11) of the sheet, the guide (including 13b, 22b, 48, 46, 54, 49 and 44) including multiple holding parts (including 13b, 48, 46, 49 and 44) configured to fix the guide (including 13b, 22b, 48, 46, 54, 49 and 44) to the endless belt (39) at the plurality of places (Fig. 14), and at least one (48) of the multiple holding parts (including 13b, 48, 46, 49 and 44) is slidably displaceable in a circumferential direction relative to the guide (including 13b, 22b, 48, 46, 54, 49 and 44).  With regard to one of the holding parts being slidably displaceable in a circumferential direction relative to the guide, element 48 slides through element 46 relative to a base (13b) of the guide (including 13b, 22b, 48, 46, 54, 49 and 44), such that at least one component of the direction of sliding movement of element 48 is in a circumferential direction relative to the base (13b) of the guide (including 13b, 22b, 48, 46, 54, 49 and 44) during movement of the belt (39).  Claim 1 does not require the sliding movement to be limited to only movement in a circumferential direction relative to the guide.  Rather, a component of the sliding movement cam be in the circumferential direction and meet the claim limitations.
Applicant’s arguments, see page 10 of the response, filed 9/26/22, with respect to the rejection(s) of claim(s) 1-2 and 10-12 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new ground(s) of rejection are made of claims 10-12.  Claim 10 is rejected over Siebke in view of Lewalski.  Claims 11-12 are rejected over Lewalski in view of Siebke.
The new rejections of claims 1-3, 7-15 and 17-19 are outlined above.
Allowable Subject Matter
7.	Claims 4-6, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653